[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants' motion to dismiss (#102) on the ground of a prior pending action is denied. The present action Docket No. 0145880, sounds in breach of contract against Colin Williams, Nicholas S. Young and Tri-Coastal Steel Corp. In the other action, Chang v. Tri-Coastal Lanthandies Co., Docket No. 0144210, the plaintiff alleges breach of contract, fraudulent misrepresentation, negligent misrepresentation, constructive discharge, libel, tortious interference and seeks an accounting against Tri-Coastal Lanthandies and Nicholas S. Young. Therefore, the two actions are not "virtually alike" in that the causes of action alleged are different, as well as directed against different defendants. See Beaudoin v. Town Oil Co., 207 Conn. 575,583, 542 A.2d 1124 92988); Conti v. Murphy, 23 Conn. App. 174,178-79, 579 A.2d 576 (1990).
D'ANDREA, J.